 R. W. HARMON & SONS, INCR. W. Harmon & Sons, Inc. and Miscellaneous Driv-ers and Helpers, Local Union No. 610, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica. Case 14-CA-12588October 23, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDAI.EUpon a charge filed on May 14, 1979, by Miscella-neous Drivers and Helpers, Local Union No. 610, af-filiated with International Brotherhood of Teamsters,Chauffeurs, Warehousmen and Helpers of America,herein called the Union, and duly served on R. W.Harmon & Sons, Inc., herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 14, issueda complaint and notice of hearing and an amendmentto the complaint on May 17, 1979, and June 1, 1979.respectively, against Respondent, alleging that Re-spondent had engaged in and was engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice of hear-ing before an administrative law judge and amend-ment to the complaint were duly served on the partiesto this proceeding.With respect to the unfair labor practices, the com-plaint, as amended, alleges in substance that onMarch 30, 1979. following a Board election in Case14-RC-8842, the Union was duly certified as the ex-clusive collective-bargaining representative of Re-spondent's employees in the unit found appropriate.'and that, commencing on or about May 10, 1979, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represent-ative, although the Union has requested and is re-questing it to do so. On May 24 and June 6, 1979.Respondent filed its answer to the complaint and an-swer to amendment to the complaint, admitting inpart, and denying in part, the allegations therein.On June 15, 1979, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment, with exhibits attached. Thereafter, onI Official notice is taken of the record in the representation proceeding,Case 14-RC 8842, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosysemns, Inc. 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co., 167 NLRB 151 (1967). enfd. 415 F.2d 26(5th Cir. 1969); Intertype Co v. Penello. 269 F. upp. 573 (D.C.Va. 1967);Follerr Corp., 164 NLRB 378 (1967), enfd 397; F.2d 91 (7th Cir. 1968); Sec.9(d) of the NLRA. as amended.June 20, 1979, Respondent also filed a Cross-Motionfor Summary Judgment. with exhibits attached. OnJune 20, 1979, the Board issued an order transferringthe proceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding theBoard makes the following:Ruling on the Motions for Summary JudgmentIn its answer to the complaint, answer to amend-ment to complaint, and response to the Notice ToShow Cause, Respondent admits the request and re-fusal to bargain. It, however, contends that the Boardshould not assert jurisdiction over its operations be-cause, inter alia, Respondent is engaged primarily inproviding, under contractual arrangements, bustransportation to public school districts of the State ofMissouri and, as such, is "intimately connected" withthe activities of a governmental entity that is statuto-rily exempt from the Board's jurisdiction. Further,Respondent contends that its operations are essen-tially local in character, and that the exempt govern-mental entity exercises a degree of control over thelabor relations of Respondent vis-a-vis its employeesthat would inhibit effective bargaining by Respon-dent with the Union. Additionally, Respondent in itsCross-Motion for Summary Judgment asserts that theparties are in agreement that the issues remaining tobe determined are issues of law and that there is noissue of fact herein which requires an evidentiaryhearing.In his Motion for Summary Judgment, counsel forthe General Counsel contends that the only issuesraised by Respondent are legal in nature and thatthere is no issue of fact requiring a hearing herein. Inaddition, counsel for the General Counsel contendsthat each of Respondent's jurisdictional argumentswas individually considered and determined in theprior representation proceeding and may not be reliti-gated.Review of the record, including the representationproceeding in Case 14-RC 8842, reveals that onJanuary 23, 1979, the Union filed a petition seekingcertification as the collective-bargaining representa-tive of certain employees of Respondent herein. Fol-lowing a hearing, the Regional Director for Region 14issued a Decision and Direction of Election on Feb-246 NLRB No. 35223 DECISIONS OF NATIONAL LABOR RELATIONS BOARDruary 21, 1979, in which he, inter alia, rejected Re-spondent's contention that it is engaged in providinglocal school bus transportation and that the Boardshould therefore decline to assert jurisdiction over itsoperations. The Regional Director found that Re-spondent retained sufficient control over its employ-ees to enable it to engage in meaningful bargainingover conditions of employment with a labor organiza-tion and, relying, inter alia, on National Transporta-tion Service, Inc., 240 NLRB 565 (1979), found it ap-propriate to assert jurisdiction over Respondent.Respondent thereafter requested review of the Re-gional Director's decision, and by telegraphic orderdated March 15, 1979, the Board denied review.Thereafter, on March 22, 1979, an election wasconducted in a unit of all bus drivers employed at theEmployer's Cool Spring and Old 79, O'Fallon, Mis-souri, facility, which was found appropriate in theRegional Director's decision. The tally of ballotsshowed that a majority of the valid votes were castfor the Union. Subsequently, on March 30, 1979, theRegional Director certified the Union as the exclusivebargaining representative of the employees in the unitfound appropriate. No objections to the election werefiled.In the instant proceeding, Respondent has raiseddefenses based on its contentions previously madeand rejected in the underlying representation pro-ceeding.2Additionally, apart from the argumentswhich it presented during the underlying representa-tion proceeding, Respondent asserts that the Board'sdecision to depart from its previous position of declin-ing to assert jurisdiction over employees engaged inproviding school bus transportation was promulgatedimproperly through an adjudicative proceeding inNational Transportation Service, Inc., supra, andshould instead have been the subject of a "rulemak-ing" procedure pursuant to Section 6 of the LaborManagement Relations Act (29 U.S.C. §156), andSection 4 of the Administrative Procedure Act (29U.S.C. §553). Respondent contends that applying thenew jurisdictional test enunciated in the NationalTransportation case without providing notice andseeking comment, as required by the AdministrativeProcedure Act, renders the new test invalid and, ac-cordingly, that the Board should not have applied itin the instant case. We find no merit to Respondent'scontention that the Board acted improperly in apply-ing the new jurisdictional test enunciated in the Na-2 We note that counsel for the General Counsel has submitted a copy of aletter dated May 10. 1979, the validity of which is not disputed, in whichRespondent's attorney advised the Union's vice president that it was refusingto bargain with the Union in order to obtain judicial review of the RegionalDirector's Decision and Direction of Election and the Board's denial ofreview thereof with respect to the Board's assertion of jurisdiction over thatportion of its operations involved herein.tional Transportation case without first conducting arulemaking proceeding pursuant thereto. In this con-nection, we note that it is well established that adjudi-cated cases may serve as precedent, and that theBoard may apply those precedents3to the parties inan adjudicatory proceeding.4It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.'All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the General Counsel's Motionfor Summary Judgment and deny Respondent'sCross-Motion for Summary Judgment.On the basis of the entire record, the Board makesthe fbllowing:FINDINGS OF FAC(I1. IE BUSINESS OF RESPONDENIRespondent, a Missouri corporation, is engaged inproviding school bus transportation and other charterbus transportation service in various States. At alltimes material herein, Respondent has maintained anoffice and place of business in the city of O'Fallon,Missouri. Respondent admits that during the yearending December 31, 1978, which period is represent-ative of its operations during all times materialhereto, Respondent in the course and conduct of itsbusiness operations derived gross revenues in excessof $250,000, of which in excess of $50,000 was re-ceived from customers in the State of Missouri and inexcess of $50,000 was received from customers in theState of Illinois. During the year ending May 1, 1979,which period is representative of its operations duringall times material hereto, Respondent in the courseand conduct of its business operations purchased andcaused to be delivered to its O'Fallon, Missouri, facil-ity gasoline, tires, and other goods and supplies val-vNew York University, 205 NLRB 4 (1973); and University of San Fran-cisco, 207 NLRB 12 (1973).4 N.L. R.B. v. Wyman-Gordon Co., e al., 394 U.S. 759 (1969).'See Pittsburgh Plare Glass Co. v. N.L.R.B.. 313 U.S. 146. 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c.224 R. W. HARMON & SONS, INC.ued in excess of $10,000, which originated outside theState of Missouri.6We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. IHE I.ABOR OR(iANIZ/AIION INV()OI.Vl)Miscellaneous Drivers and Helpers. Local UnionNo. 610, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within the mean-ing of Section 2(5) of the Act.III. Il UNFAIR I.ABOR PRACTIS('SA. The Rpresventation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All bus drivers employed at the Employer's CoolSpring and Old 79, O'Fallon, Missouri, facility,excluding all office clerical employees, profes-sional employees, guards and supervisors as de-fined in the Act.2. The certificationOn March 22, 1979, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 14, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on March 30, 1979, and the Union continuesI Respondent has denied the allegation of the amended complaint thatduring the year ending May I. 1979, it purchased and caused to he deliveredto its O'Fallon, Missouri, facility gasoline, tires, and other goods, supplies.and materials valued in excess of 10,000, of which goods and materials inexcess ofS10,000 were delivered to that facility from points located directlyoutside the State of Missouri. Furthermore. although Respondent admitsthat during said period it obtained gasoline valued approximately in theamount of $80,000 "from the school district with which it contracts." thatsuch gasoline must have originated outside the State of Missouri., and that ithas received tires and other supplies valued in excess of $10,000 which believes to have originated outside the State of Missouri. it has generallydenied the specific allegation that such gasoline, tires, and other supplieswere purchased from other enterprises located in the State of Missouri whichin turn had received said goods and materals directly from points locatedoutside the State of Missouri. In view of the allegations concerning jurisdic-tional facts which Respondent has admitted, we find that Respondent's deni-als raise no issues of fact warranting a hearing hereinto be such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent'S Refi.salCommencing on or about May 4. 1979. and at alltimes thereafter. the Union has requested Respondentto bargain collectively with it as the exclusive collec-tive-bargaining representative oft all the employees inthe above-described unit. Commencing on or aboutMay 10, 1979, and continuing at all times thereafterto date. Respondent has refused, and continues to re-fuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly, we find that Respondent has, sinceMay 10, 1979, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and () of theAct.IV. THE Il:FFECI OF THE UNFAIR LABOR PRAC'IC(ESUPON COMMER('EThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poulirn Compan, Inc., 136 NLRB785 (1962): Commerce Company dbla Lamar Hotel.140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817; Burnett Con-225 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDstruction Company,, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONC1LUSIONS ()F LAW'I. R. W. Harmon & Sons, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Miscellaneous Drivers and Helpers, LocalUnion No. 610, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization within themeaning of Section 2(5) of the Act.3. All bus drivers employed at the Employer'sCool Spring and Old 79, O'Fallon, Missouri, facility,excluding all office clerical employees, professionalemployees, guards and supervisors as defined in theAct, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since March 30, 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about May 10, 1979, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,R. W. Harmon & Sons, Inc., O'Fallon, Missouri, itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Miscellaneous Driversand Helpers, Local Union No. 610, affiliated with In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the exclu-sive bargaining representative of its employees in thefollowing appropriate unit:All bus drivers employed at the Employer's CoolSpring and Old 79, O'Fallon, Missouri, facility,excluding all office clerical employees. profes-sional employees, guards and supervisors as de-fined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its O'Fallon, Missouri, facility copies ofthe attached notice marked "Appendix."7Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 14, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.MEMBER MURPHY, dissenting:I would not grant the General Counsel's Motionfor Summary Judgment in this case. In the underlyingrepresentation proceeding I would have granted Re-spondent's request for review and therefore dissentedfrom the Board's denial of that request. I would havegranted review because it appeared to me that theRegional Director had erred in deciding to assert ju-risdiction over Respondent's operations insofar assuch consisted of providing bus transportation topublic school systems.In the dissenting opinion in National Transporta-tion Service., Inc., 240 NLRB 565 (1979), I took the7 In the event that this Order is enforced by a Judgment of a United Statescourt of appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."226 R. W. IIARMON & SONS. IN(.position that the Board should not assert jurisdictionover so much of an employer's operations as involvedthe busing of school children. I still adhere to thatview and thus would find that the Board's assertion ofjurisdiction over Respondent's public school bus op-erations is unwarranted. Accordingly, there is no ba-sis for granting the Motion for Summary Judgmentor, for that matter, proceeding to hearing in this un-fair labor practice proceeding. Rather. I would dis-miss the complaint.APPENDIXNornici: To EProYotl sPOSTIrD BY ORDER OF IIENATIONAL LABOR REI.ArIONS BOARDAn Agency of the United States GovernmentWE WILL NI refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Mis-cellaneous Drivers and Helpers, Local UnionNo. 610, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America. as the exclusive bar-gaining representative of the employees in thebargaining unit described below.WE WILl. Nor in an, like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WI-. Wll., upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All bus drivers employed at the Ermployer'sCool Spring and Old 79, O'Fallon. Missouri,facility, excluding all office clerical employees,professional employees, guards and supervi-sors as defined in the Act.R. W. HARMON & SONS, IN.227